Citation Nr: 1420695	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hiatal hernia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hiatal hernia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence, that service connection for a hiatal hernia is warranted based on service incurrence.  In the alternative, he claims that his service-connected PTSD has caused or aggravated his hiatal hernia.  

At the outset, it is important to note that the Veteran's service treatment records are not associated with the claims folder, his Virtual VA "eFolder", or in a Veterans Benefits Management System eFolder.  These records are important to the instant claim.  Although rating decisions in the claims folder indicate these records were available and reviewed, they are not now associated with the Veteran's claims folder.  They should be sought and associated with the claims folder.  

Additionally, during the pendency of this appeal, by rating decision of June 2008, service connection for PTSD was granted, and awarded a 70 percent rating, effective February 2007.  By rating decision of July 2012, the Veteran's 70 percent rating for PTSD was increased to 100 percent, effective January 2010.  

In July 2008, the Veteran submitted a statement indicating, in pertinent part, that he wanted his claim for service connection for hiatal hernia to also be considered as secondary to PTSD, due to the stress of his service-connected PTSD.  Therefore, the provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disorder, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a), (b).  

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Although the Veteran was previously given the laws and regulations for secondary service connection, service connection for hiatal hernia was not considered as secondary to his newly service-connected disability of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA treatment records, to include a May 2008 endoscopy performed by VA.  

2.  Obtain the Veteran's service treatment records and associate them with the claims file.  If those records cannot be located, the Veteran should be notified and an unavailability of records notation should be inserted into the claims file.  

3.  Following completion of the above, the RO/Appeals Management Center (AMC) should arrange for the Veteran to be scheduled for a VA gastroenterology examination to determine the nature and etiology of any currently diagnosed hiatal hernia.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's hiatal hernia is of service onset, aggravated by or otherwise related to service, or whether his service-connected PTSD caused or aggravated his hiatal hernia.  

If it is determined that aggravation beyond the natural progress of the hiatal hernia exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

